DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Status of Claims
Claims 2 and 10 are cancelled. Claims 1, 4 and 9 are amended, wherein claim 1 is an independent claim. Claims 1 and 3-9 are currently examined on the merits.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 4 contains “a tuning device for tuning the thermal reflection coefficient” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “device” coupled with functional language “tuning the thermal reflection coefficient” without reciting sufficient structure to achieve the function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: instant claim 5 recites that the tuning device comprises an inserting member, the inserting member comprises a protrusion portion and an inserting portion, and the inserting portion is inserted between a portion of the bottom of the outer wall extended below the bottom of the inner wall and the bottom of the inner wall, and the protrusion portion at least partly covered the bottom of the outer wall. Therefore “the inserting member comprises a protrusion portion and an inserting portion” is interpreted to be the corresponding structures of the tuning device.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The recited in claim 4 “…the deflector comprise a tuning device for tuning a thermal reflection coefficient at the bottom of the deflector” constitutes an indefinite subject matter. As addressed in the claim interpretation provided above, “inserting member comprises a protrusion portion and an inserting portion” is interpreted to be the corresponding structures of the tuning device; It is also noted that parent claim 1 recites “a bottom of the deflector comprises a first portion, a second portion, a third portion, and a fourth portion… a thermal reflection coefficients of the first and third portions are greater than a thermal reflection coefficients of the second and fourth portions to make the thermal reflection coefficient of the bottom of the deflector in the direction of the horizontal magnetic field is smaller than that in a direction perpendicular to the horizontal magnetic field”. It is not clear whether the “protrusion portion” and the “inserting portion” are related the previously recited “a first portion, a second portion, a third portion, and a fourth portion…” in parent claim 1 or not; it is also not clear with respect to the relative arrangement/location of “the tuning device” (e.g., the “protrusion portion” and the “inserting portion”) and the “first portion, second portion, third portion, and fourth portion” at the bottom of the deflector. Therefore, the metes and bounds of claim 4 are not readily ascertainable. Clarification and/or correction are/is required. Claims 5-9 are rejected because they depend on claim 4.
The recited in claim 5 “…the tuning device comprises an inserting member, the inserting member comprises a protrusion portion and an inserting portion…” constitutes an indefinite subject matter. It is not clear whether the “protrusion portion” and the “inserting portion” related to “a first portion, a second portion, a third portion, and a fourth portion” in parent claims 1 and 4 or not; it is not clear with respect to the relative arrangement/location of the “protrusion portion… inserting portion” and the “first portion, second portion, third portion, and fourth portion” of parent claims. Therefore, the metes and bounds of claim 5 are not readily ascertainable. Clarification and/or correction are/is required. Claims 6-9 are rejected because they depend on claim 5.
The recited in claim 6 “…the tuning device comprises at least two inserting members” constitutes an indefinite subject matter. It is not clear whether the “two inserting members” is related to the previously recited the “first portion, second portion, third portion and fourth portion” in parent claims or not; it is not clear with respect to the relative arrangement/ location of the “two inserting members” and the “first portion, second portion, third portion, and fourth portion”. Therefore, the metes and bounds of claim 7 are not readily ascertainable. Clarification and/or correction are/is required. Claims 7-9 are rejected because they depend on claim 6.
The recited in claim 7 “…two identical inserting members disposed oppositely to each other in the horizontal magnetic field direction, and a thermal reflection coefficient of the protrusion portion of the inserting member is smaller than a thermal reflection coefficient of the bottom of the outer wall; or … two identical inserting members disposed oppositely to each other in a direction perpendicular to the horizontal magnetic field, and a thermal reflection coefficient of the protrusion portion of the inserting members is larger than a thermal reflection coefficient of the bottom of the outer wall” constitutes an indefinite subject matter. It is not clear whether the “two identical inserting members” is related to the previously recited the “first portion, second portion, third portion and fourth portion” in parent claims or not; it is not clear with respect to the relative arrangement/ location of the “two identical inserting members” and the “first portion, second portion, third portion, and fourth portion”. Therefore, the metes and bounds of claim 7 are not readily ascertainable. Clarification and/or correction are/is required. Claims 8 and 9 are rejected because they depend on claim 7.
The recited in claim 8 “…a first inserting member, a second inserting member, a third inserting member, and a fourth inserting member … the first inserting member and the third inserting member are oppositely disposed in a direction perpendicular to the horizontal magnetic field, the second inserting member and the fourth inserting member are oppositely disposed in the direction of the horizontal magnetic field, and the first reflection member and the third inserting members have a thermal reflection coefficient greater than that of the second inserting member and the fourth inserting member” constitutes an indefinite subject matter. It is not clear whether “a first inserting member, a second inserting member, a third inserting member, and a fourth inserting member” is related to the previously recited the “first portion, second portion, third portion, and fourth portion” in parent claims or not; it is not clear with respect to the relative arrangement/location of the “first inserting member, second inserting member, third inserting member, and fourth inserting member” and “the “first portion, second portion, third portion, and fourth portion.” Therefore, the metes and bounds of claim 8 are not readily ascertainable. Clarification and/or correction are/is required. Claim 9 is rejected because they depend on claim 8.
Response to Arguments
Applicant's arguments/response to the rejections of claims 1 and 3 filed 03/23/2022 have been fully considered and found persuasive. The rejections of claims 1 and 3 is withdrawn. However Applicant's arguments/response to the rejections to claims 4-9 are not persuasive, because the arguments/response do not resolve the indefinite issues of claims 4-9.
Allowable Subject Matter
Claims 1 and 3 are allowed. Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. No new matter should be introduced into claims.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record over Piotr Filar (US 20100288185 A1, “Filar”) teaches a semiconductor single crystal growth apparatus, but does not teach, disclose or reasonably suggest that “…a thermal reflection coefficients of the first and third portions are greater than a thermal reflection coefficients of the second and fourth portions to make the thermal reflection coefficient of the bottom of the deflector in the direction of the horizontal magnetic field is smaller than that in the direction perpendicular to the horizontal magnetic field” as recited in claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714